Name: 93/609/EC: Council Decision of 22 November 1993 authorizing the United Kingdom to apply a particular measure in accordance with Article 22 (12) (a) of the Sixth Directive 77/388/EEC on the harmonization of the laws of the Member States relating to turnover taxes
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  Europe;  taxation
 Date Published: 1993-11-26

 Avis juridique important|31993D060993/609/EC: Council Decision of 22 November 1993 authorizing the United Kingdom to apply a particular measure in accordance with Article 22 (12) (a) of the Sixth Directive 77/388/EEC on the harmonization of the laws of the Member States relating to turnover taxes Official Journal L 292 , 26/11/1993 P. 0051 - 0051COUNCIL DECISION of 22 November 1993 authorizing the United Kingdom to apply a particular measure in accordance with Article 22 (12) (a) of the Sixth Directive 77/388/EEC on the harmonization of the laws of the Member States relating to turnover taxes (93/609/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Sixth Council Directive 77/388/EEC of 17 May 1977 on the harmonization of the laws of the Member States relating to turnover taxes - Common system of value added tax: uniform basis of assessment (1), and in particular Article 22 thereof, Having regard to the proposal from the Commission, Whereas, pursuant to Article 22 (12) of the Sixth Directive 77/388/EEC, the Council, acting unanimously on a proposal from the Commission, may authorize any Member State to introduce particular measures to simplify the statement obligations laid down in paragraph 6 (b) of Article 22; whereas Article 22 (12) further stipulates that such simplification measures may not jeopardize the proper monitoring of intra-Community transactions, and may take the forms outlined in subparagraphs (a) and (b) of Article 22 (12); Whereas the United Kingdom, by letter received by the Commission on 27 April 1993, has requested authorization of a simplification measure which takes the form laid down in subparagraph (a) of Article 22 (12); Whereas the authorization will be temporary; Whereas the particular measure will not effect the European Communities' own resources arising from value added tax, HAS ADOPTED THIS DECISION: Article 1 As provided for by Article 22 (12) of the Sixth Directive 77/388/EEC, the United Kingdom is hereby authorized, with effect from 1 January 1993 until 31 December 1996 or until the end of the transitional arrangements, should this be later, to introduce a particular measure in accordance with subparagraph (a) of Article 22 (12), to simplify the obligations laid down in paragraph 6 (b) of Article 22 regarding recapitulative statements. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 22 November 1993. For the Council The President Ph. MAYSTADT (1) OJ No L 145, 13. 6. 1977, p. 1. Directive as last amended by Directive 92/111/EEC (OJ No L 384, 30. 12. 1992, p. 47).